[amendmentno2andwaiverran001.jpg]
Exhibit 10.1 AMENDMENT NO. 2 AND WAIVER AGREEMENT THIS AMENDMENT NO. 2 AND
WAIVER AGREEMENT (this “Agreement”) is made and entered into as of August 26,
2016, by and among LOWER LAKES TOWING LTD., a Canadian corporation, LOWER LAKES
TRANSPORTATION COMPANY, a Delaware corporation, GRAND RIVER NAVIGATION COMPANY,
INC., a Delaware corporation, and BLACK CREEK SHIPPING COMPANY, INC., a Delaware
corporation (collectively, the “Borrowers”), the other Credit Parties signatory
hereto, BANK OF AMERICA, N.A., as agent (in such capacity, the “Agent”) and
docu- mentation agent for the several financial institutions from time to time
party to the Credit Agreement (as defined below) (collectively, the “Lenders”
and individually, a “Lender”) and for itself as a Lender, and such Lenders.
RECITALS WHEREAS, the Credit Parties, the Lenders party thereto, and the Agent
entered into that certain Credit Agreement dated as of March 27, 2015 (the
“Credit Agreement”). WHEREAS, the Borrowers have requested that the undersigned
Lenders and the Agent amend the Credit Agreement and waive certain Events of
Default under the Credit Agreement, subject to the terms herein. WHEREAS,
capitalized terms used in this Agreement and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement. NOW, THEREFORE,
the parties hereto, in consideration of the premises and their mutual covenants
and agreements herein set forth, and intending to be legally bound hereby,
covenant and agree as follows: ARTICLE 1 AMENDMENTS 1.1 Defined Terms. Annex A
to the Credit Agreement is hereby amended by inserting the following new
definitions in appropriate alphabetical order: ““Second Amendment” means that
certain Amendment No. 2 and Waiver Agreement, dated as of August 26, 2016, by
and among the Credit Parties, the Lenders party thereto, and the Agent.”
““Second Amendment Effective Date” shall mean August 26, 2016.” 1.2 EBITDA. The
definition of “EBITDA” appearing in Annex A to the Cred- it Agreement is hereby
amended by (i) deleting the word “and” appearing at the end of clause (c)(x) of
such definition, and (ii) inserting immediately after the text “US$600,000 in
the aggregate,” appearing in clause (c)(xi) of such definition, the following
text “, (xii) fees and out-of-pocket third party expenses, including any legal
fees and expenses, paid in connection with the preparation, negotiation and
execution of the Second Amendment



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran002.jpg]
2 and the Second Lien Fourth Amendment and Waiver (as such term is defined in
the Second Amendment), in each case, to the extent deducted in the calculation
of consoli- dated net income of such Person for such period in accordance with
GAAP, but without duplication in an amount not to exceed US$750,000 in the
aggregate, (xiii) consent, waiver and/or amendment fees paid pursuant to the
terms of the Second Amendment and the Second Lien Fourth Amendment and Waiver),
in each case, to the extent deducted in the calculation of consolidated net
income of such Person for such period in accordance with GAAP, but without
duplication in an amount not to exceed US$1,130,000 in the aggregate, (xiv)
one-time non-cash restructuring charges incurred during the fiscal quarter ended
June 30, 2016 which are described on Schedule E-1, to the extent deducted in the
calculation of consolidated net income of such Person for such period in accord-
ance with GAAP, but without duplication in an aggregate amount not to exceed
US$1,900,000; provided, that if any such non-cash charges referred to in this
clause represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
deducted from EBITDA to such extent, and (xv) fees paid to the Investment Banker
(as such term is defined in the Second Amendment), to the extent deducted in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication in an aggregate amount during any
month not to exceed US$100,000”. 1.3 Federal Funds Rate. The definition of
“Federal Funds Rate” appearing in Annex A to the Credit Agreement is hereby
amended by inserting at the end of such definition the following sentence:
“Notwithstanding anything to the contrary contained herein, in no event shall
the Federal Funds Rate be less than zero.” 1.4 Fixed Charges. The definition of
“Fixed Charges” appearing in Annex A to the Credit Agreement is hereby amended
by inserting after the text “Interest Expense” appearing therein the following
text: “(other than any Interest Expense paid in kind and not in cash)”. 1.5
LIBOR Rate. The definition of “LIBOR Rate” appearing in Annex A to the Credit
Agreement is hereby amended by inserting at the end of such definition the
following sentence: “Notwithstanding anything to the contrary contained herein,
in no event shall the LIBOR Rate be less than zero.” 1.6 Second Lien Side
Letter. The definition of “Second Lien Side Letter” ap- pearing in Annex A to
the Credit Agreement is hereby amended and restated in its entirety as set forth
below: ““Second Lien Side Letter” means that certain letter agreement Re:
Amended and Restated Side Letter under Term Loan Credit Agreement, dated August
26, 2016, by and among the Second Lien Agent, the Second Lien Lenders and the
Credit Parties.” 1.7 Restricted Payments. Section 6.14 of the Credit Agreement
is amended and restated in its entirety as set forth below: “6.14 Restricted
Payments. No Credit Party shall make any Re- stricted Payment, except: (a)
dividends and distributions by any Credit Party to any other Credit Party (other
than Rand, Rand Finance or Parent);



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran003.jpg]
3 (b) [reserved]; (c) employee loans permitted under Section 6.4(b); (d)
payments by a Credit Party to another Credit Party of principal and inter- est
of Permitted Intercompany Indebtedness issued in accordance with Section 6.3
(provided that, upon the occurrence of a Default or Event of Default, Agent may
provide notice that payments may no longer be made); (e) [reserved]; (f)
dividends by any Subsidiary of Parent to Parent and immediately thereafter by
Parent to Rand to pay (and Rand shall promptly pay) the ratable share of taxes
owed by Borrowers and their Subsidiaries, Parent and Rand’s corporate overhead
and directors’ fees, in each case to the extent incurred in the ordinary course
of business in accordance with a budget previously provided to the Agent and the
Lenders; (g) [reserved]; (h) dividends by Black Creek Holdings to Rand so long
as such amount is contributed promptly thereafter by Rand to Parent and by
Parent to any Borrower; (i) conversions of Permitted Intercompany Indebtedness
owing to Parent of up to US$30,000,000 in the aggregate during the term of this
Agreement into preferred equity of the applicable Credit Party having terms
acceptable to the Agent, so long as such preferred equity is pledged to the
Agent, on behalf of the Secured Parties, as additional Collateral for the
Obligations; (j) in each case to the extent due and payable on a non-
accelerated basis, Borrowers may make regularly scheduled payments of interest
in respect of the Second Lien Debt to the extent permitted under the
Intercreditor Agreement; (k) [reserved]; (l) [reserved]; (m) [reserved]; and (n)
Indebtedness (other than the Second Lien Debt) secured by a Per- mitted
Encumbrance if the asset securing such Indebtedness has been sold or otherwise
disposed of in accordance with Section 6.8(b) or (c).” 1.8 Acquisitions. Section
6.24 of the Credit Agreement is hereby amended by amending and restating such
section in its entirety as follows: “6.24 Acquisitions. No Credit Party shall
make any Acquisitions, other than Permitted Acquisitions; provided that no
Credit Party shall make any Acquisitions, including Permitted Acquisitions, on
or after the Second Amendment Effective Date.” 1.9 Cure Periods. Sections 8.1(b)
and 8.1(c) of the Credit Agreement are hereby amended and restated in their
entirety as follows: “(b) Any Credit Party fails or neglects to perform, keep or
ob- serve any of the provisions of Section 1.4, 1.8, 5.4(a), 5.14 or 6, any of
the provisions set forth in Annex B, C or G or paragraphs (d) or (r) of Annex E.
(c) Any Credit Party fails or neglects to perform, keep or ob- serve any of the
provisions of Section 4.1 or any provisions set forth in Annex E (other than
paragraphs (d) and (r)) or F, and the same shall re- main unremedied for three
(3) Business Days or more.” 1.10 Events of Default. Section 8.1 of the Credit
Agreement is hereby amend- ed by inserting at the end of such definition the
following new Section 8.1(t):



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran004.jpg]
4 “(t) the Obligations evidenced by the Loan Documents or the Second Lien Debt
evidenced by the Second Lien Loan Documents at any time after the Second
Amendment Effective Date cease to be classified as long term debt, whether in
any Credit Party’s audited financial statements or otherwise.” 1.11 Schedules.
The Credit Agreement is amended by inserting new Schedule E-1 attached hereto as
Exhibit A. 1.12 Audited Financial Statements. Clause (d) of Annex E to the
Credit Agree- ment is amended and restated in its entirety as set forth below:
“(d) Annual Audited Financials. To Agent and Lenders, (x) in the case of the
Fiscal Year ending March 31, 2017, on or before May 31, 2017, or (y) in the case
of any other Fiscal Year, within ninety (90) days after the end of each such
Fiscal Year, audited consolidated Financial Statements for Rand and the
unaudited management prepared Financial Statements of Parent and its
Subsidiaries on a consolidating basis, consist- ing of balance sheets and
statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous Fiscal Year, which
Financial Statements shall be prepared in accordance with U.S. GAAP. The
consolidated Financial Statements shall be certified annually without
qualification, by an independent accounting firm of national standing or
otherwise acceptable to Agent. Such Financial Statements shall be accompanied by
(i) a statement prepared in reasonable detail showing the calculations used in
determining compliance with each of the Financial Covenants, (ii) a report from
such accounting firm to the effect that, in connection with their audit
examination, nothing has come to their attention to cause them to believe that
an Event of Default has oc- curred with respect to the Financial Covenants (or
specifying those Events of Default that they became aware of), it being
understood that such audit examination extended only to accounting matters and
that no special in- vestigation was made with respect to the existence of Events
of Default, (iii) the annual letters to such accountants in connection with
their audit examination detailing contingent liabilities and material litigation
matters, and (iv) the certification of the Chief Executive Officer or Chief
Financial Officer of Parent that all such Financial Statements present fairly in
ac- cordance with GAAP the financial position, results of operations and
statements of cash flows of Parent and its Subsidiaries, as at the end of such
Fiscal Year and for the period then ended, and that there was no Event of
Default in existence as of such time or, if an Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Event of Default.” 1.13 Minimum Fixed Charge Coverage Ratio. Clause (a) of
Annex G to the Credit Agreement is amended and restated in its entirety as set
forth below: “(a) Minimum Fixed Charge Coverage Ratio. Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending in the pe-



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran005.jpg]
5 riods set forth below, a Fixed Charge Coverage Ratio for the 12-month pe- riod
(or other applicable period) then ended of not less than the following: Period
Ratio June 30, 2016 1.10 : 1.00 September 30, 2016 1.00 : 1.00 December 31, 2016
1.10 : 1.00 March 31, 2017 and thereafter 1.15 : 1.00” 1.14 Maximum Senior
Funded Debt to EBITDA Ratio. Clause (b) of Annex G to the Credit Agreement is
amended and restated in its entirety as set forth below: “(b) Maximum Senior
Funded Debt to EBITDA Ratio. Rand shall have on a consolidated basis, at the end
of each Fiscal Quarter (or from and after February 28, 2018, at the end of each
Fiscal Month) ending on the dates set forth below, a Senior Funded Debt to
EBITDA Ratio as of the last day of such Fiscal Quarter or such Fiscal Month, as
applicable, and for the 12 month period then ended of less than the following:
Period Ratio September 30, 2016 4.25 : 1.00 December 31, 2016 4.00 : 1.00 March
31, 2017 4.00 : 1.00 June 30, 2017 4.00 : 1.00 September 30, 2017 4.00 : 1.00
December 31, 2017 3.75 : 1.00 February 28, 2018 and thereafter 3.00 : 1.00”
ARTICLE 2 WAIVER; RIGHTS RESERVED 2.1 Waiver. The Agent and the undersigned
Lenders, constituting not less than the Requisite Lenders, hereby waive the
Events of Default (collectively, the “Specified Defaults”) arising under: (a)
Section 8.l(b) of the Credit Agreement from a breach of the Maxi- mum Senior
Funded Debt to EBITDA Ratio covenant set forth in clause (b) of Annex G to the
Credit Agreement for the Fiscal Quarter ended June 30, 2016; (b) Section 8.l(c)
of the Credit Agreement from a breach of Section 5.5(a) of the Credit Agreement
as a result of the late filing by Rand of its quarterly report on Form 10-Q for
its Fiscal Quarter ended June 30, 2016 (to the extent the foregoing constitutes
an Event of Default);



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran006.jpg]
6 (c) Section 8.1(m) of the Credit Agreement from the occurrence of a Change of
Control pursuant to clause (ii) of the definition thereof set forth in the
Credit Agreement; and (d) Section 8.1(f) of the Credit Agreement from a breach
of (i) the Maximum Senior Funded Debt to EBITDA Ratio covenant set forth in
clause (b) of Annex G to the Second Lien Credit Agreement for the Fiscal Quarter
ended June 30, 2016, (ii) the Maximum Total Funded Debt to EBITDA Ratio covenant
set forth in clause (c) of Annex G to the Second Lien Credit Agreement for the
Fiscal Quarter ended June 30, 2016, (iii) Section 5.5(a) of the Second Lien
Credit Agreement as a result of the late filing by Rand of its quarterly report
on Form 10- Q for its Fiscal Quarter ended June 30, 2016 (to the extent the
foregoing consti- tutes an Event of Default under the Second Lien Credit
Agreement), and (iv) Sec- tion 8.1(m) of the Second Lien Credit Agreement from
the occurrence of a Change of Control pursuant to clause (ii) of the definition
thereof set forth in the Second Lien Credit Agreement. 2.2 Rights Reserved.
Except as set forth in Section 2.1, the Agent and Lend- ers hereby reserve all
rights and remedies granted to the Agent and Lenders under the Credit Agreement
or applicable law or otherwise and nothing contained herein shall be construed
to limit, impair or otherwise affect the right of the Agent and the Lenders to
declare an Event of Default with respect to any non-compliance with any
covenant, term or provision of the Credit Agreement or any other document now or
hereafter executed and delivered in connection therewith. Notwithstanding
anything to the contrary con- tained in this Agreement, the waiver described in
clause (a) of Section 2.1 of this Agree- ment shall be of no force or effect if
at any time Agent determines, as a result of a re- statement of any Financial
Statements or otherwise, that the Maximum Senior Funded Debt to EBITDA Ratio
covenant set forth in clause (b) of Annex G to the Credit Agree- ment for the
Fiscal Quarter ended June 30, 2016 shall have been greater than or equal to 4.25
: 1.00. ARTICLE 3 CONSENT Agent and the Lenders hereby consent to the execution
and delivery of the Second Lien Fourth Amendment and Waiver (as defined below).
ARTICLE 4 REPRESENTATIONS The Credit Parties hereby represent and warrant to the
Agent and each Lender that the following are true and correct as of the
effective date of this Agreement: 4.1 Continuation of Representations and
Warranties. The representations and warranties made by the Credit Parties and
contained in Section 3 of the Credit Agreement are true and correct in all
material respects as of the date hereof (except to the extent stated to relate
to a specific earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran007.jpg]
7 4.2 No Existing Default. After giving effect to this Agreement, no Default or
Event of Default exists on the date hereof. 4.3 Corporate Authority. Each Credit
Party has all requisite power and au- thority to execute, deliver and perform
this Agreement. 4.4 No Conflict. The execution, delivery and performance of this
Agreement (a) have been duly authorized by all requisite action of the Credit
Parties and (b) will not (i) contravene the terms of any Credit Party’s charter,
by-laws or other organizational documents, (ii) violate any provision of
applicable federal, state, material provincial, material local or material
foreign law or any order or decree of any court or Governmen- tal Authority
binding on any Credit Party, (iii) materially conflict with or result in the
material breach or termination of, constitute a default under or accelerate or
permit the acceleration of any performance required by, any indenture, mortgage,
debenture, deed of trust, lease, agreement or other instrument to which any
Credit Party is a party or by which any Credit Party or any of its property is
bound or (iv) result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of the Agent, on behalf of
itself and the Secured Parties or for Permitted Encumbrances, pursuant to the
Loan Documents. 4.5 Binding Effect. This Agreement constitutes the legal, valid
and binding obligation of each Credit Party enforceable in accordance with its
terms (except as limited by bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law). ARTICLE 5 EFFECTIVENESS The effectiveness of this Agreement shall be
subject to the satisfaction of the fol- lowing conditions precedent: 5.1
Agreement. The Agent’s receipt of this Agreement duly executed by the Credit
Parties and Requisite Lenders. 5.2 Second Lien Agreement. The Agent’s receipt of
an amendment and waiv- er agreement, in form and content reasonably satisfactory
to the Agent (the “Second Lien Fourth Amendment and Waiver”), among the Credit
Parties, the Second Lien Lenders and the Second Lien Agent with respect to (a)
the Specified Defaults and any other events of default existing as of the date
hereof under the Second Lien Credit Agreement and (b) such other matters
reasonably satisfactory to the Agent. 5.3 Rescission of Second Lien Default
Notice. The Agent’s receipt from the Second Lien Agent of a written rescission,
in form and content reasonably satisfactory to the Agent, of that certain letter
Re: Rand Logistics – Second Lien Default Notice, dated August 23, 2016, from the
Second Lien Agent to the Agent. 5.4 Waiver Fee. The Agent’s receipt, for the
account of each Lender (includ- ing Bank of America, N.A.) party hereto, of a
waiver fee in an amount equal to 0.10% of the Commitment of each Lender
(including Bank of America, N.A.) party hereto, which fee (a) shall be earned in
full as of the date hereof, (b) shall be charged to the Revolving



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran008.jpg]
8 Loans in accordance with Section 1.10(b) of the Credit Agreement and (c) shall
not be subject to refund, rebate or proration for any reason whatsoever. 5.5
Representations and Warranties. The representations and warranties set forth in
Article 4 hereof are true and correct. ARTICLE 6 ADDITIONAL COVENANTS By its
execution of this Agreement, each Credit Party hereby covenants and agrees to
retain, within ten (10) Business Days of the date hereof, and to thereafter
continue to retain on a full time basis, at the Credit Parties’ expense, an
experienced investment banker reasonably acceptable to the Agent (the
“Investment Banker”) and on terms of employment that are reasonably acceptable
to the Agent to assist the Credit Parties to pursue a refinancing in full in
immediately available funds upon the closing thereof all of the Second Lien Debt
(the “Second Lien Refinancing”), which Investment Banker shall be fully
authorized to freely communicate with the Agent and Lenders, and shall provide
an update to the Agent every two weeks after the date when such Invest- ment
Banker is engaged regarding the status of the Credit Parties’ efforts in
pursuing the Second Lien Refinancing. The failure to comply with the foregoing
covenant shall constitute an immediate Event of Default. ARTICLE 7 MISCELLANEOUS
7.1 Affirmations. Each Credit Party hereby: (a) affirms all of the provisions of
the Credit Agreement, as modified by this Agreement, and (b) agrees that the
terms and conditions of the Credit Agreement, as modified by this Agreement,
shall continue in full force and effect. Each Credit Party hereby (i) further
ratifies and reaffirms the validi- ty and enforceability of all of the Liens and
security interests heretofore granted, pursuant to and in connection with any of
the Loan Documents to Agent, on behalf and for the benefit of each Lender, as
collateral security for the obligations under the Loan Docu- ments in accordance
with their respective terms, and (ii) acknowledges that all of such Liens and
security interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof (including, without limitation, from after giving effect
to this Agreement). 7.2 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without regard to conflict of laws principles thereof. 7.3 Costs and Expenses.
The Credit Parties agree to reimburse the Lenders and Agent for all reasonable
out-of-pocket fees and expenses incurred in the preparation, negotiation and
execution of this Agreement, including without limitation, the reasonable fees
and expenses of all of its legal counsel, all as provided in and in accordance
with Section 11.3 of the Credit Agreement. 7.4 Further Assurances. The parties
hereto, shall, at any time and from time to time, following the execution of
this Agreement, execute and deliver all such further



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran009.jpg]
9 instruments and take all such further action as may be reasonably necessary or
appropri- ate in order to carry out the provisions of this Agreement. 7.5
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement. 7.6 Headings. Article, section and subsection
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agree- ment for any other purpose. 7.7
Counterparts. This Agreement may be executed in any number of sepa- rate
counterparts, each of which shall collectively and separately constitute one
agree- ment. Delivery of an electronic copy of executed counterpart of a
signature page to this Agreement by email or telecopier shall be as effective as
delivery of an original executed counterpart of this Agreement. 7.8 Release. (a)
Effective on the date hereof, each Credit Party, for itself and on behalf of its
successors, assigns, and officers, directors, employees, agents and attorneys,
and any Person acting for or on behalf of, or claiming through it, hereby
waives, releases, remises and forever discharges Agent and each Lender, each of
their respective Affiliates, and each of their respective successors in title,
past, present and future officers, directors, employees, limited partners,
general partners, investors, attorneys, assigns, subsidiaries, shareholders,
trustees, agents and other professionals and all other persons and entities to
whom any member of the Lenders would be liable if such persons or entities were
found to be liable to such Credit Party (each a “Releasee” and collectively, the
“Releasees”), from any and all past, present and future claims, suits, liens,
lawsuits, adverse conse- quences, amounts paid in settlement, debts,
deficiencies, diminution in value, disburse- ments, demands, obligations,
liabilities, causes of action, damages, losses, costs and expenses of any kind
or character, whether based in equity, law, contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law (each a
“Claim” and collectively, the “Claims”), whether known or unknown, fixed or
contingent, direct, indirect, or derivative, asserted or unasserted, matured or
unmatured, foreseen or unfore- seen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Credit Party ever had from
the beginning of the world, now has, or might hereafter have against any such
Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relation- ship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Agreement. As to each and every Claim
released hereunder, each Credit Party hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, specifically waives the benefit of the provisions of Section
1542 of the Civil Code of California which provides as follows:



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran010.jpg]
10 “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.” As to each and every Claim released hereunder, each Credit
Party also waives the benefit of each other similar provision of applicable
federal, provincial, or state law (including without limitation the laws of the
state of New York), if any, pertain- ing to general releases after having been
advised by its legal counsel with respect thereto. Each Credit Party
acknowledges that it may hereafter discover facts dif- ferent from or in
addition to those now known or believed to be true with respect to such Claims
and agrees that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts. Each Credit Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. (b) Each
Credit Party, for itself and on behalf of its successors, as- signs, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevoca- bly, covenants and agrees with and in favor of each Releasee above
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Releasee on the basis of any Claim released, remised and
discharged by such Person pursuant to the above release. Each Credit Party
further agrees that it shall not dispute the validity or enforceability of the
Credit Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of Agent’s
Lien on any item of Collateral under the Credit Agreement or the other Loan
Documents. If any Credit Party, or any of their respective successors, assigns,
or officers, directors, employ- ees, agents or attorneys, or any Person acting
for or on behalf of, or claiming through it violate the foregoing covenant, such
Person, for itself and its successors, assigns and legal representatives, agrees
to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys’ fees and costs incurred by such
Releasee as a result of such violation. 7.9 No Third Party Beneficiaries. The
terms and provisions of this Agree- ment shall be for the sole benefit of the
parties hereto and their respective successors and assigns; no other person,
firm, entity or corporation shall have any right, benefit or interest under this
Agreement. [Signature pages follow]



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran011.jpg]
[Amendment No. 2 and Waiver Agreement] IN WITNESS WHEREOF, this Agreement has
been duly executed as of the date first written above. LOWER LAKES TOWING LTD.,
as a Borrower By: /s/ Mark S. Hiltwein Name: Mark S. Hiltwein Title: CFO LOWER
LAKES TRANSPORTATION COMPANY, as a Borrower By: /s/ Mark S. Hiltwein Name: Mark
S. Hiltwein Title: CFO GRAND RIVER NAVIGATION COMPANY, INC., as a Borrower By:
/s/ Mark S. Hiltwein Name: Mark S. Hiltwein Title: CFO BLACK CREEK SHIPPING
COMPANY, INC., as a Borrower By: /s/ Mark S. Hiltwein Name: Mark S. Hiltwein
Title: CFO



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran012.jpg]
[Amendment No. 2 and Waiver Agreement] BANK OF AMERICA, N.A., as Agent, an L/C
Issuer, Documentation Agent and a Lender By: /s/ George Markowsky Name: George
Markowsky Title: Senior Vice President BANK OF AMERICA, N.A. (acting through its
Canada Branch), as Agent, an L/C Issuer and a Cdn. Lender By: /s/ Sylwia
Durkiewicz Name: Sylwia Durkiewicz Title: Vice President



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran013.jpg]
[Amendment No. 2 and Waiver Agreement] PEOPLES UNITED BANK, NATIONAL
ASSOCIATION, as a Lender By: /s/ Michael J. McDermott Name: Michael J. McDermott
Title: SVP



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran014.jpg]
[Amendment No. 2 and Waiver Agreement] FIRSTMERIT BANK, N.A., as a Lender By:
/s/ Lynn Alan Gruber Name: Lynn Alan Gruber Title: Vice President



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran015.jpg]
[Amendment No. 2 and Waiver Agreement] Each of the following Persons is
signatory to this Agreement in its capacity as a Credit Party and not as a
Borrower. RAND LOGISTICS, INC. By: /s/ Mark S. Hiltwein Name: Mark S. Hiltwein
Title: CFO RAND LL HOLDINGS CORP. By: /s/ Mark S. Hiltwein Name: Mark S.
Hiltwein Title: CFO RAND FINANCE CORP. By: /s/ Mark S. Hiltwein Name: Mark S.
Hiltwein Title: CFO LOWER LAKES SHIP REPAIR COMPANY LTD. By: /s/ Mark S.
Hiltwein Name: Mark S. Hiltwein Title: CFO



--------------------------------------------------------------------------------



 
[amendmentno2andwaiverran016.jpg]
[Amendment No. 2 and Waiver Agreement] LOWER LAKES TOWING (17) LTD. By: /s/ Mark
S. Hiltwein Name: Mark S. Hiltwein Title: CFO BLACK CREEK SHIPPING HOLDING
COMPANY, INC. By: /s/ Mark S. Hiltwein Name: Mark S. Hiltwein Title: CFO



--------------------------------------------------------------------------------



 